DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection because of newly added limitation because of newly added limitations into currently amended claims. Response to the amendment is as below.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 16 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujikake et al. (US 2018/0039825) (hereafter Fujikake).
	Regarding claim 1, Fujikake discloses a video capture and processing system comprising:
a memory configured to store a pose database, wherein the pose database includes a pose indicate a resumption of an ongoing event and second pose indicates a pause in the ongoing event (see, paragraph [0056], estimates “operation of referee” based on the transition of “posture of 
a processor operatively coupled to the memory, wherein the processor is configured to (see, paragraphs [0021] and [0022]);
Generate a pose of an individual in a video frame of captured video of the event (see, paragraphs [0032], [0067]);
Identify, from the pose database, whether the pose of the individual matches the first pose or the second pose; and determine, based on the identified pose, whether the individual has indicated the resumption or the pause of the ongoing event (see, paragraph [0032], processor 101 reads a frame from a video. In the present exemplary embodiment, the video is assumed to be a 

Regarding claims 16 and 19, Fujikake discloses a method of capturing and processing video, the method comprising: analyzing, by a processor of a computing system (see, Fig. 1, processor, 130), a plurality of video frames depicting a plurality of views of an ongoing event, wherein each video frame in the plurality of video frames is captured by a distinct video camera (see, paragraph [0032], video frames, sports video, figs. 4 and 5, and posture of referees and operation of referees); 
generating, by the processor, a pose of a referee that is captured in one or more of the plurality of video frames (see, Fig. 4 and 5, posture of referee, see, paragraph [0032], video frames, sports video, figs. 4 and 5, and posture of referees and operation of referees); and 
determining, by the processor and based on a pose database stored in a memory (see, paragraph [0056]) of the computing system, whether the pose of the referee indicates a resumption or a pause in the ongoing event (see, paragraph [0032], processor 101 reads a frame from a video. In the present exemplary embodiment, the video is assumed to be a sports video of an American football game. In addition, the sports video is assumed to be imaged by a wide-angle high-resolution camera installed in the front center of an American football field. The video is assumed to be configured by successive images of 60 frames per second. This video is called the frame. [0035] In step S300, processor 101 starts processing of identifying the referee in the frame. See, also, Fig. 4 and 5, the angle of arms and the operation of the referee based on the posture of the referee. [0058] In the same manner, transition 502 of the posture of the referee in FIG. 5 is transition of the posture of the referee, such as, the referee raises both hands (frame number 600), the referee maintains posture of raised both hands (frame numbers 401 to 699 (not illustrated)), or 
Fujikake further discloses a non-transitory computer-readable storage medium having computer-readable instructions stored thereon that, upon execution by one or more processors in a video capturing and processing system as per claim 19 (see, paragraphs [0021] and [0022]).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikake and further in view of Bentley et al. (US 2015/0324636) (hereafter Bentley).
Regarding claim 2, Fujikake does not explicitly disclose the combined teachings further discloses the video capture and processing system, wherein the processor is configured to apply a mask to the video frame, wherein the mask identifies a portion of the video frame in which the individual is supposed to be located. 

Regarding claim 3, the combined teachings further discloses the video capture and processing system, wherein the video frame comprises a first video frame captured by a first video camera, and wherein the pose of the individual is generated based on the first video frame and a second video frame captured by a second video camera (see, Bentley, paragraph [0064], computer may be configured to synchronize the video and the event data, or the motion analysis data via image analysis to more accurately determine a start event frame or stop event frame in the video or both, that is most closely associated with the event start time or the event stop time or both).

Regarding claim 5,  the combined teachings further discloses the video capture and processing system wherein the processor is configured to: generate a bounding box for each of the first plurality of individuals detected in the first video frame and each of the second plurality of individuals detected in the second video frame; and analyze the generated bounding boxes for the first video frame and the second video frame to identify one or more bounding boxes corresponding to one or more referees (Bentley, paragraph [0045], In addition to storing gesture models 144, start and end poses 162 may also be stored in some embodiments.  For example, as part of offline training 160, start poses and end poses associate with gesture motions may be identified based on accelerometer readings that are stationary before and after a pose.  The systems 100/200 may be operative to establish the start/end poses 162 using, for example, three accelerometer axes Ax, Ay, Az measurements using bounding boxes or a Gaussian model using average Ax, Ay, Az values (+/-3 standard deviation) to identify the start and end pose for each gesture, paragraph [0047], the sensor data 500, all of the training start poses (except one) can be represented by a cluster or bounding box, referee is interpreted as individual whose pose is estimated).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikake and Bentley and further in view of Lehrmann et al. (US2017/0300781) (hereafter Lehrmann).
Regarding claim 6, the combined teachings do not explicitly disclose the video capture and processing system, wherein the processor analyzes the generated bounding boxes with a pre-trained classifier that distinguishes referees from non-referees. However, in same field of endeavor, Lehrmann teaches in paragraph [0061], bounding box features may be determined, and classified with a pre-trained and calibrated multi-class classifier.  This may result in a set of score vectors that may be collected in a row-normalized score matrix, e.g., herein entries in the matrix may comprise the probability that a proposed location may contain an object, here, probability of detecting object is referee.  Therefore, It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Lehrmann with the Fujikake and Bentley, as a whole, so as to use the pre-trained classifier to classify the object, the motivation is to differentiate the region of interest containing the object from other regions. 

8.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikake and Bentley and further in view of Andriluka et al. (US 2013/0271458).
Regarding claim 7, the combined teachings do not disclose the video capture and processing system, wherein the processor is configured to generate a two dimensional (2D) pose for each of the one or more bounding boxes corresponding to the one or more referees.	However, in same field of endeavor, Andriluka teaches in paragraph [0051], FIG. 3B shows another example of this for a couple dancing.  As shown, a first dancer 350 is holding hands with a second dancer 355.  Additionally, a bounding box showing the predicted location of body parts for both person 350 and 355 has been superimposed over the image.  Given the inferred position of the body parts determined using the MaFPS model (based in part on dancing position that include the holding of hands), an estimate joint position is shown in FIG. 3C.  The shaded regions 360, 365, 370, 375, 380, 
Regarding claim 8, the combined teachings further discloses the video capture and processing system, wherein the 2D pose for a given referee includes a plurality of points corresponding to a plurality of joints of the given referee (see, Andriluka, paragraph [0051], FIG. 3B shows another example of this for a couple dancing.  As shown, a first dancer 350 is holding hands with a second dancer 355.  Additionally, a bounding box showing the predicted location of body parts for both person 350 and 355 has been superimposed over the image.  Given the inferred position of the body parts determined using the MaFPS model (based in part on dancing position that include the holding of hands), an estimate joint position is shown in FIG. 3C.  The shaded regions 360, 365, 370, 375, 380, 385, 390, and 395, indicate areas of high probability for a depicting a given joint (e.g., a knee, a waist, an elbow, a neck, etc.).  For example, regions 360 and 365 correspond to a left and right ankle of dancer 350, regions 370 and 375 correspond to the knees of dancer 350.  Regions 380, 385, 390, and 395 correspond to the body joints of dancer 350 covered 

9.	Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Fujikake in view of Bentley and Andriluka. 
Regarding claims 17 and 20, Fujikake does not disclose wherein the referee is captured in a first video frame and a second video frame of the plurality of video frames, and further comprising: (i) generating, by the processor, a first bounding box for the referee in the first video frame and a second bounding box for the referee in the second video frame; (ii) generating, by the processor, a first two dimensional (2D) pose associated with a first view of the referee in the first bounding box and a second 2D pose associated with a second view of the referee in the second bounding box; and wherein the pose comprises a three-dimensional (3D) pose that is generated based on the first 2D pose and the second 2D pose. Regarding item (i) above, However, Bently teaches wherein the referee is captured in a first video frame and a second video frame of the plurality of video frames, and further comprising: generating, by the processor, a first bounding box for the referee in the first video frame and a second bounding box for the referee in the second video frame ( Bentley teaches obtain video, 250 and select frames, 2520 and search for object of interest, 2530 and estimate the object pose relative to camera, 2550. See, paragraph [0269], The result of 2530, Search for Objects of Interest, includes a list of identified objects that have been in one or more of the frames, along with the pixel regions in those frames that contain those identified objects.  At 2550, Estimate Object Pose Relative to Camera Pose, the method generates an estimate of the position or  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bently with the Fujikeke, as a whole, so as to determine the bounding boxes based on the received video frames, the motivation is to perform object detection. 
Regarding item (ii) above, the combined teachings do not explicitly disclose generating, by the processor, a first two dimensional (2D) pose associated with a first view of the referee in the first bounding box and a second 2D pose associated with a second view of the referee in the second bounding box; and wherein the pose comprises a three-dimensional (3D) pose that is generated based on the first 2D pose and the second 2D pose. However, in same field of endeavor, Andriluka teaches in paragraph [0051], FIG. 3B shows another example of this for a couple dancing.  As shown, a first dancer 350 is holding hands with a second dancer 355.  Additionally, a bounding box showing the predicted location of body parts for both person 350 and 355 has been superimposed over the image.  Given the inferred position of the body parts determined using the MaFPS model (based in part on dancing position that include the holding of hands), an estimate joint position is shown in FIG. 3C.  The shaded regions 360, 365, 370, 375, 380, 385, 390, and 395, indicate areas of high probability for a depicting a given joint (e.g., a knee, a waist, an elbow, a neck, etc.).  For example, regions 360 and 365 correspond to a left and right ankle of dancer 350, regions 370 and 375 correspond to the knees of dancer 350.  Regions 380, 385, 390, and 395 correspond to the body joints of dancer 350 covered by a give region.  A 2D estimate of joint positions for dancer 355 may be determined in a similar manner. See, Fig. 1, step 105 discloses receiving the 2D image data of two individuals engaging in correlated activity.  The step 115 generates the 2D pose estimation and step 120 teaches generate 3D pose estimation from 2D pose estimation using the prior model of the designated activity. See, paragraph [0016], A bottom layer may include a generic person detection process that detects bounding boxes of humans in a sequence of images.  Once detected, individuals . 

Allowable Subject Matter
10.	Claims 9-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/26/2022